Citation Nr: 1445388	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for radiculopathy of the bilateral upper and lower extremities.

8.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities.

9.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to back and leg pain.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2009 to December 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the Veteran's claim of entitlement to service connection for a nervous disorder as one for acquired psychiatric disorder, in light of the various psychiatric disorders and symptoms claimed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) does not reflect any additional records pertinent to the present claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral shin splints, a bilateral ankle disorder, a low back disorder, a cervical spine disorder, radiculopathy of the bilateral upper and lower extremities, neuropathy of the bilateral upper and lower extremities, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had 92 consecutive days of active service.

2.  Bilateral knee degenerative joint disease was manifest to a compensable degree within one year of separation from his last period of active service.

3.  Bilateral hip degenerative joint disease was manifest to a compensable degree within one year of separation from his last period of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for bilateral hip degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties Under the Veterans Claims Assistance Act of 2000

The Veteran's claims of entitlement to service connection for a disorder of the bilateral knees and bilateral hips have been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran asserts entitlement to service connection for a bilateral knee disorder and a bilateral hip disorder, which he contends were incurred in or are related to his active duty service. 

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran's DD214 reflects that he had 92 consecutive days of active service, from September 22, 2009 to December 22, 2009.  His service treatment records (STRs) currently associated with the claims file are silent for any complaint, treatment, or diagnosis of any knee or hip condition.  However, an April 2010 VA knee examination reflects that a March 2010 x-ray of his bilateral knees showed degenerative joint disease (arthritis).  In addition, an April 16, 2010 bone scan showed degenerative/arthritic changes in the hips.  See also March 2010 VA General Medical Examination (reflecting the Veteran's reports of bilateral knee pain beginning during his active service, steadily worsening since that time, as well as bilateral hip pain).  

Arthritis is included in the conditions for which presumptive service connection is available, and the Veteran was diagnosed with degenerative joint disease of the knees in March 2010 and of the hips in April 2010, within the one year period after his separation from a period of active service in December 2009.  The Veteran's knee and hip arthritis was manifest to a compensable degree.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).  With respect to the knees, while this presumption is rebuttable, and there is evidence in the form of an April 2010 negative VA etiological opinion disassociating the Veteran's knee arthritis from his active service, that evidence does not rise to the level of "affirmative evidence to the contrary."  See 38 C.F.R. § 3.307(d)(1) ("The expression 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.").  

Rather, the April 2010 VA examiner opined that the onset of arthritis was prior to the Veteran's service and that the arthritis was not aggravated by service because "there are not any notes from patient complaining from pain in his knees during service time."  The VA examiner's opinion, however, failed to consider or address the Veteran's competent complaints of knee problems beginning during his active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (The absence of medical evidence of a relevant medical complaint during service may indeed be considered as one factor in weighing a service connection claim; however, such evidence cannot constitute the only or sole factor in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).  As such, the examination report and relevant opinion cannot be "affirmative evidence to the contrary" as it is not entitled to any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached).  See also 38 C.F.R. § 3.307(d)(1).

Therefore, because the Veteran had more than 90 days of continuous active duty service, because he was diagnosed with bilateral knee and hip arthritis within a year of his discharge, and because there is not affirmative evidence of record to rebut the presumption that his bilateral knee and hip arthritis was incurred during active service, presumptive service connection for bilateral knee degenerative joint disease and bilateral hip degenerative joint disease is warranted and the Veteran's claims are granted.

ORDER

Entitlement to service connection for bilateral knee degenerative joint disease is granted.

Entitlement to service connection for bilateral hip degenerative joint disease is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.

In November 2011, the Veteran submitted a Notice of Award from the Social Security Administration (SSA) reflecting that he was awarded disability benefits beginning in June 2010.  See also April 2012 Statement in Support of Claim (stating that he applied for and received social security disability compensation).  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions where such records are potentially relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Therefore copies of those records must be associated with the claims files for review.  See 38 U.S.C.A. § 5103A.

Additionally, the Veteran has been afforded various examinations in conjunction with his claims.  See March 2010 VA General Medical Examination (reflecting diagnoses of cervical and lumbar muscle spasm and bilateral tibial stress fractures (shin splints) with no opinion provided as to whether either of these disabilities was related to his active duty service); April 2010 VA Spine Examination (diagnosing cervical and lumbar strain and finding no signs of peripheral neuropathy or radiculopathy of either the upper or lower extremities, but providing no etiological opinion as to the diagnosed disorders); April 2010 VA Bones Examination (diagnosing shin splints based on a bone scan revealing bilateral stress fractures of the tibia, without an etiological opinion as to the origin of the shin splints); April 2010 VA Nerves Examination (determining that there was no evidence of any peripheral neuropathy or radiculopathy based on the medical history, radiographic evidence, and clinical examination of the Veteran); March 2011 VA Psychiatric Examination (reflecting a diagnosis of schizophrenia, paranoid type without an opinion as to whether this psychiatric was incurred in service); July 2011 VA Spine Examination (confirming the previous diagnosis of cervical and lumbar strain and opining that the Veteran's back conditions were less likely than not related to his active service because his service treatment records are silent for any evidence of complaints of or treatment for any back conditions).  However, the examination reports of record either do not provide an opinion as to whether any diagnosed conditions were related to the Veteran's active service, or contain etiological opinions that rely solely upon the absence of evidence of treatment for the claimed disorder in the Veteran's STRs.  See Dalton, 21 Vet. App. 23; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (Medical examinations must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Maxson, 230 F.3d 1330; 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Accordingly, the VA examination reports currently of record do not adduce sufficient findings and opinions to allow the Board to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Therefore, new examinations and medical opinions should be obtained.

Further, the Veteran reported that, during service, he was seen in sick call for his bilateral leg pain.  See March 2010 General Medical Examination.  He further maintained that he was diagnosed at the time with stress fractures after a bone scan and given Motrin and Tylenol for the pain.  He also asserted that he failed to pass a physical fitness test as a result of this condition.  Despite this, no mention is made in his STRs of any complaints of leg or shin pain, and his personnel file is not of record.  Of note, his DD-214 shows "ENTRY LEVEL SEPARATION PERFORMANCE AND CONDUCT." Accordingly, another attempt should be made to obtain any additional outstanding service treatment records and his service personnel file should be obtained.

Also, the Veteran has reported receiving outpatient treatment at the VA medical center in San Juan, Puerto Rico.  See, e.g., January 2012 Statement in Support of Claim; March 2012 Statement in Support of Claim.  However, there are no records of VA treatment in the claims file, aside from the various compensation and pension examinations.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone private medical treatment for a number of his claimed conditions.  His actual treatment records, as opposed to a summary, from Nanette Ortiz, M.D. should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete treatment records from Nanette Ortiz, M.D.  Actual treatment records, as opposed to a summary from the doctor, should be requested.

3.  Submit another request to the Records Management Center (RMC) and any other appropriate records repository for the Veteran's service treatment records, to include all clinical records and entrance and separation examination reports, pertaining to his period of active service from September 2009 to December 2009.  Also request a copy of the Veteran's complete personnel records for his period of service in the Army.

As noted above, the Veteran has reported receiving treatment for leg pain, diagnosed as shin splints following a bone scan.  However, no record of such treatment appears in his available service treatment records.  Additionally, the Veteran reported that he was unable to complete a required physical fitness test due to his leg pain.  It may be that additional STRs simply were not generated, but the AOJ should nevertheless ensure that appropriate efforts have been made to obtain any possibly missing STRs, as well as the Veteran's complete service personnel record.  

All efforts to obtain these records must be fully documented and associated with the claims file.  If they still cannot be obtained, the Veteran must be informed of this fact and provided an opportunity to submit any such records in his possession, and also notified of alternative forms of evidence he may submit in support of his claims.

4.  Make arrangements to obtain the Veteran's complete VA treatment records from the San Juan VAMC, dated since his separation from active service in December 2009, and associate them with the claims file.

5.  Make arrangements to obtain from SSA a copy of its decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision. 

6.  Thereafter, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any disorders affecting his ankles, shins, and spine.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current disorders of the ankles, shins, and cervical and lumbar spine found to be present.

As to each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his ankles, shins, and cervical and lumbar spine had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his physical training which involved road marches, heavy lifting, push-ups, etc.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorders of the ankles, shins, and/or cervical and lumbar spine were either (a) caused by, or (b) aggravated by the Veteran's now service-connected disorder of the bilateral knees.

Additionally, if it is determined that the Veteran has shin splints that are related to his active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorders of the ankles, and/or cervical and lumbar spine were either (a) caused by, or (b) aggravated by the Veteran's shin splints.   

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  The March 2010 VA General Medical Examination reflecting diagnoses of cervical and lumbar muscle spasm and bilateral tibial stress fractures; 

*  The April 2010 VA Spine Examination diagnosing cervical and lumbar strain; 

*  The April 2010 VA Bones Examination diagnosing shin splints based on a bone scan revealing bilateral stress fractures of the tibia; 

*  The July 2011 VA Spine Examination confirming the previous diagnosis of cervical and lumbar strain;

*  The February 2010 letter from Dr. Dr. N.A.O.V. regarding the Veteran's private medical treatment, which states that his claimed back and ankle disorders could be caused or aggravated by his leg conditions, including specifically his shin splints; and 

*  The Veteran's assertions regarding the in-service manifestations of his claimed disabilities, detailed in the March 2010 General Medical Examination Report and in the February 2010 letter from his private treating physician, Dr. Ortiz.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

7.  Schedule the Veteran for a VA neurological examination to assist in determining the nature and etiology of any neuropathy and/or radiculopathy of the bilateral upper and lower extremities.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file and examining the Veteran, the examiner should determine whether the Veteran has neuropathy/radiculopathy of the bilateral upper and lower extremities.

If the Veteran has any identified neuropathy/radiculopathy of the upper or lower extremities, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current neuropathy/radiculopathy had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his physical training which involved road marches, heavy lifting, push-ups, etc.  
 
The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy/radiculopathy was either (a) caused by, or (b) aggravated by the Veteran's now service-connected disorder of the bilateral knees.

Further, if it is determined that the Veteran has cervical or lumbar spine disorders that are related to his active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy/radiculopathy was either (a) caused by, or (b) aggravated by the Veteran's cervical or lumbar spine disorders.

If it is determined that the Veteran shin splints that are related to his active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy/radiculopathy was either (a) caused by, or (b) aggravated by the Veteran's shin splints.

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  The March 2010 VA General Medical Examination reflecting the Veteran's assertions regarding neurological symptoms; 

*  The April 2010 VA Spine Examination finding no signs of peripheral neuropathy or radiculopathy of either the upper or lower extremities; 

*  The April 2010 VA Nerves Examination determining that there was no evidence of any peripheral neuropathy or radiculopathy based on the medical history, radiographic evidence, and clinical examination of the Veteran; and 

*  The February 2010 letter from Dr. Ortiz regarding the Veteran's private medical treatment, which states that radiculopathy and neuropathy "could be" manifestations of possible back conditions, in turn caused or aggravated by his leg conditions, including his shin splints.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

8.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any acquired psychiatric disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file and examining the Veteran, the examiner should provide a diagnosis of any acquired psychiatric disorder found to be present.

For each acquired psychiatric disorder found to be present, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychosis, including schizophrenia, was manifest within one year of the Veteran's separation from service, i.e., between December 22, 2009 and December 22, 2010.   

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was either (a) caused by, or (b) aggravated by the Veteran's now service-connected disorder of the bilateral knees.   

Further, if it is determined that the Veteran has any additional musculoskeletal or neurological disabilities that are related to his active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was either (a) caused by, or (b) aggravated by the Veteran's additional musculoskeletal and/or neurological disorders.

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  The March 2011 VA Psychiatric Examination reflecting a diagnosis of schizophrenia, paranoid type; 

*  The February 2010 letter from Dr. Ortiz relating the Veteran's psychiatric symptoms, including depression, social problems, sleep interruptions, decreased motivation, concentration problems, irritability, and anxiety, to his leg, back, and hip pain.

*  The Veteran's service personnel records concerning his entry level discharge from service based upon performance and conduct.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

9.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

10.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


